DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (JP 0824403, of record) and optionally in view of Matsuo (EP 1002668, newly cited).
As best depicted in Figure 3, Kojima is directed to a tire construction comprising a bead filler or apex 5, first and seconds bias carcass plies 1,2 (cord angle between 25 and 35 degrees with respect to a tire equator) that are turned up around respective bead cores 4 (claimed turn-up carcass plies), and a third bias carcass ply 3 (claimed down carcass ply) that is arranged axially outward of said bead cores without being turned around said bead cores.  In such an instance, however, Kojima is completely silent with respect to the inclusion of a belt composed of two layers.
In any event, a belt assembly represents a fundamental tire component that is provided to provide reinforcement in a ground contacting region and protect an underlying carcass structure.  One of ordinary skill in the art at the time of the invention would have found it obvious to include a conventional belt in the tire of Kojima.
	Also, regarding claim 1, Kojima broadly states that said first and second carcass plies are wrapped around respective bead cores and said third carcass ply terminates in the bead portion 
Furthermore, the general disclosure of a bead core would have been recognized as including rows and columns (consistent with the fundamental design of modern day tire bead cores).  
Lastly, regarding claim 1, the language “for two-wheeled vehicles” corresponds with the intended use and such fails to further define the structure of the claimed tire article.  Additionally, tire treads are well recognized as having a circular arc cross sectional shape (independent of the intended use of the tire- extremely rare for tread to be completely flat and have an infinite radius of curvature).  
4.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima and Matsuo as applied in claim 1 above and further in view of Nishikawa (JP 2012-188013, of record).
As detailed above, Kojima is directed to a tire construction comprising first and second carcass plies wrapped around respective bead cores and a third carcass ply that is not wrapped 
In any event, it is extremely well known and conventional in the tire industry to include a bead cover member in order to, among other things, restrict contact between the carcass and the bead core.  Nishikawa provides one example of such a tire including a bead cover member 12.  Absent a conclusive showing of unexpected results, one of ordinary skill in the art at the time of the invention would have found it obvious to include a bead cover member in the tire of Kojima for the benefits detailed above.
5.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima and Matsuo as applied in claim 1 above and further in view of Delobelle (FR 1255078, of record) and/or Kutasov (SU 1409476, of record).
With further respect to claim 1, a fair reading of Kojima suggests the inclusion of bead cores without limitation in regards to the shape of said cores.  It is extremely well known, however, to use any number of conventional shapes, including that required by the claimed invention.  Delobelle, for example, recognizes the known use of rectangular bead cores in which a number of rows is greater than a number of columns (Figure 2) or less than a number of columns (Figure 3).  Similarly, Kutasov recognizes the use of a plurality of bead core geometries, including rectangular designs in which a number of rows is greater than a number of columns (Figure 3) or less than a number of columns (Figure 2).  It is emphasized that a wide variety of bead cores shapes are conventionally used in modern day tire constructions, including those having a rectangular shape and formed with a greater number of rows as compared to columns (without limitation).  One of ordinary skill in the art at the time of the invention would have .
Response to Arguments
6.	Applicant's arguments filed February 23, 2022 have been fully considered but they are not persuasive.
	Applicant contends that a partial translation of Kojima recites that it is essential that a folded portion of a turn-up carcass ply of Kojima extends to the sidewall portion.  First, the translation simply states that a turn down portion extends to the bead portion without being wrapped around respective bead cores and at least one carcass turnup portion overlaps with said down portion to increase rigidity of the sidewall portion.  Second, the region that is axially outward of a bead filler does in fact represent the sidewall portion and thus, there is no requirement by Kojima to arranged respective carcass turnup ends radially outward of a bead filler 5.  It is emphasized that the desire to increase sidewall rigidity does not necessitate the radial extension of said carcass turnup ends beyond a bead filler height.   
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        March 7, 2022